Exhibit 10.2

 

 

 

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

NN, INC.

AND

THE OTHER PARTIES LISTED

ON SCHEDULE I HERETO

Dated as of December 11, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Other Interpretive Provisions      6   ARTICLE II

 

REGISTRATION RIGHTS

 

SECTION 2.01.

  Demand Registration      7  

SECTION 2.02.

  Shelf Registration      10  

SECTION 2.03.

  Piggyback Registration      15  

SECTION 2.04.

  Black-out Periods      17  

SECTION 2.05.

  Registration Procedures      19  

SECTION 2.06.

  Underwritten Offerings      24  

SECTION 2.07.

  No Inconsistent Agreements; Additional Rights      26  

SECTION 2.08.

  Registration Expenses      26  

SECTION 2.09.

  Indemnification      27  

SECTION 2.10.

  Registration Defaults      30  

SECTION 2.11.

  Rule 144      32  

SECTION 2.12.

  Limitation on Registrations and Underwritten Offerings      32   ARTICLE III

 

MISCELLANEOUS

 

SECTION 3.01.

  Term      32  

SECTION 3.02.

  Injunctive Relief      32  

SECTION 3.03.

  Notices      32  

SECTION 3.04.

  Recapitalization      33  

SECTION 3.05.

  Amendment      33  

SECTION 3.06.

  Successors, Assigns and Transferees      34  

SECTION 3.07.

  Binding Effect      34  

SECTION 3.08.

  Third Party Beneficiaries      34  

SECTION 3.09.

  Governing Law; Submission to Jurisdiction      34  

SECTION 3.10.

  Waiver of Jury Trial      35  

SECTION 3.11.

  Immunity Waiver      35  

SECTION 3.12.

  Entire Agreement      35  

SECTION 3.13.

  Severability      35  

SECTION 3.14.

  Counterparts      35  

SECTION 3.15.

  Headings      36  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”), dated as of December 11,
2019, is by and among NN, Inc., a Delaware corporation (including any of its
successors by merger, acquisition, reorganization, conversion or otherwise, the
“Company”), and the Persons set forth on Schedule I hereto. Unless otherwise
indicated, capitalized terms used herein shall have the meanings ascribed to
such terms in Section 1.01.

WITNESSETH:

WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities (as defined
below).

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, and
subject to the satisfaction or waiver of the conditions hereof, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment would be required to be
made in any Registration Statement filed with the Commission by the Company or
any Prospectus included therein so that such Registration Statement or
Prospectus would not contain a material misstatement of fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus in light of the circumstances under which
they were made, not misleading, would not be required to be publicly disclosed
at such time but for the filing of such Registration Statement, and which
information the Company has a bona fide business purpose for not disclosing
publicly at such time.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

1



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks located in New York, New York are required or authorized by law
or executive order to be closed.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity but excluding any debt
securities convertible into such equity.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.

“Company” has the meaning set forth in the preamble.

“Company Public Sale” has the meaning set forth in Section 2.03(a).

“Company Share Equivalents” means the Series B Preferred Stock, the Warrants and
any other securities exercisable, exchangeable or convertible into Company
Shares and any options, warrants or other rights to acquire Company Shares.

“Company Shares” means shares of Common Stock (including any Common Stock
issuable upon conversion of the Series B Preferred Stock or exercise of the
Warrants), any securities into which such shares of Common Stock shall have been
changed, or any securities resulting from any reclassification, recapitalization
or similar transactions with respect to such shares of Common Stock.

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Determination Date” has the meaning set forth in Section 2.02(g).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form S-1” means a registration statement on Form S-1 under the Securities Act.

“Form S-3” means a registration statement on Form S-3 under the Securities Act.

“Form S-4” means a registration statement on Form S-4 under the Securities Act.

“Form S-8” means a registration statement on Form S-8 under the Securities Act.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any United States federal, state, local
(including county or municipal) or foreign governmental, regulatory or
administrative authority, agency, division, instrumentality, commission, court,
judicial or arbitral body or any securities exchange or similar self-regulatory
organization.

“Holder” means any holder of Registrable Securities that is set forth on
Schedule I hereto or that succeeds to rights hereunder pursuant to Section 3.06.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

“Liquidated Damages” means all amounts, if any, payable to the Holders pursuant
to Section 2.10.

“Loss” or “Losses” has the meaning set forth in Section 2.09(a).

“Non-Complying Holder” has the meaning set forth in Section 2.02(b).

“Marketed Underwritten Shelf Take-Down” has the meaning set forth in
Section 2.02(f)(iii).

“Marketed Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.02(f)(iii).

“Maximum Offering Size” means, with respect to any offering that is
underwritten, the number of securities that, in the good faith opinion of the
managing underwriter or underwriters in such offering (as evidenced by a written
notice to the relevant Holders and the Company), can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or the distribution of the securities offered or the market for the securities
offered.

“Participating Holder” means, with respect to any Registration, including a
Demand Registration, Piggyback Registration or Shelf Take-Down, any Holder of
Registrable Securities participating as a selling Holder in such Registration.

“Person” means any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a Governmental
Authority or political subdivision thereof or any other entity.

“Piggyback Registration” has the meaning set forth in Section 2.03(a).

“Postponing Officer’s Certificate” has the meaning set forth in Section 2.01(b).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all information incorporated by
reference in such prospectus.

 

3



--------------------------------------------------------------------------------

“Record Date” means, with respect to the Warrants, Series B Preferred Stock or
Common Stock, the date fixed for determination of holders of any such securities
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board of Directors, by statute, by contract or otherwise).

“Registrable Securities” means any Company Shares (including shares of Common
Stock issuable upon exercise of the Warrants or conversion of the Series B
Preferred Stock), any Series B Preferred Stock, any Warrants, or any other
securities that may be issued or distributed or be issuable or distributable in
respect of, or in substitution for, any Warrants, Series B Preferred Stock or
Company Shares by way of conversion, exercise, dividend, stock split or other
distribution, merger, consolidation, exchange, recapitalization or
reclassification or similar transaction, in each case whether now owned or
hereafter acquired by a Holder; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities to the extent (i) a
Registration Statement with respect to the sale of such Registrable Securities
has been declared effective under the Securities Act and such Registrable
Securities have been disposed of in accordance with the plan of distribution set
forth in such Registration Statement, (ii) such Registrable Securities
(including any Registrable Securities received upon exercise or conversion of
another Registrable Security) then owned by a Holder and its Affiliates could be
sold in their entirety on a single day pursuant to Rule 144 without restriction
as to volume or manner of sale, (iii) such Registrable Securities are otherwise
transferred, the Company has delivered a new certificate or other evidence of
ownership for such securities not bearing a restrictive legend and such
Registrable Securities may be resold without limitation or subsequent
registration under the Securities Act; or (iv) the Registrable Securities have
ceased to be outstanding.

“Registration” means a registration with the Commission of the offer and sale of
the Company’s securities to the public under a Registration Statement. The term
“Register” shall have a correlative meaning.

“Registration Default” has the meaning set forth in Section 2.10.

“Registration Expenses” has the meaning set forth in Section 2.08.

“Registration Statement” means any registration statement of the Company that
covers the offer and sale of Registrable Securities pursuant to the provisions
of this Agreement filed with, or to be filed with, the Commission under the
rules and regulations promulgated under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all
information incorporated by reference in such registration statement.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“Requesting Holder(s)” means, with respect to a Demand Registration or Shelf
Take-Down, as applicable, a Holder (or Holders, as the case may be) that
initiated such Registration or Shelf Take-Down, as the case may be, in
accordance with the terms and conditions of this Agreement.

 

4



--------------------------------------------------------------------------------

“Required Filing Date” means the relevant date by which the Company is required
to file its Registration Statement or Shelf Registration Statement in accordance
with this Agreement.

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“SEC Guidance” means (i) any publicly available written or oral questions and
answers, guidance, forms, comments, requirements or requests of the Commission
or its staff, (ii) the Securities Act and (iii) any other rules and regulations
of the Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Securities Purchase Agreement” means the Securities Purchase Agreement dated
December 5, 2019 between the Company and the purchasers listed on the signature
pages thereto.

“Series B Preferred Holder” means any holder of the Series B Preferred Stock.

“Series B Preferred Stock” means the Series B Convertible Preferred Stock of the
Company, issued on the date hereof as contemplated by the Securities Purchase
Agreement.

“Shelf Registration” has the meaning set forth in Section 2.02(a).

“Shelf Registration Statement” means a Registration Statement filed with the
Commission on either (i) Form S-3 or (ii) solely if the Company is not permitted
to file a Registration Statement on Form S-3 or register all Registrable
Securities on such form, an evergreen Registration Statement on Form S-1 (which,
in the case the Company is not permitted to register all Registrable Securities
on Form S-3, shall register any such shares not registered on Form S-3), in each
case for an offering to be made on a continuous basis pursuant to Rule 415 under
the Securities Act (or any successor provision) covering the offer and sale of
all or any portion of the Registrable Securities, as applicable.

“Shelf Suspension” has the meaning set forth in Section 2.02(e).

“Shelf Take-Down” has the meaning set forth in Section 2.02(f)(i).

“Stockholder Party” has the meaning set forth in Section 2.09(a).

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

 

5



--------------------------------------------------------------------------------

“Suspending Officer’s Certificate” has the meaning set forth in Section 2.02(e).

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters (or other counterparty) for
reoffering to the public.

“Underwritten Shelf Take-Down Notice” has the meaning set forth in
Section 2.02(f)(ii).

“Valid Business Reason” has the meaning set forth in Section 2.01(b).

“Warrants” means the warrants, exercisable for shares of Common Stock, issued on
the date hereof as contemplated by the Securities Purchase Agreement.

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act.

SECTION 1.02. Other Interpretive Provisions. (a) In this Agreement, except as
otherwise provided:

(i) A reference to an Article, Section, Schedule or Exhibit is a reference to an
Article or Section of, or Schedule or Exhibit to, this Agreement, and references
to this Agreement include any recital in or Schedule or Exhibit to this
Agreement.

(ii) The Schedules and Exhibits form an integral part of and are hereby
incorporated by reference into this Agreement.

(iii) Headings and the Table of Contents are inserted for convenience only and
shall not affect the construction or interpretation of this Agreement.

(iv) Unless the context otherwise requires, words importing the singular include
the plural and vice versa, words importing the masculine include the feminine
and vice versa, and words importing persons include corporations, associations,
partnerships, joint ventures and limited liability companies and vice versa.

(v) Unless the context otherwise requires, the words “hereof” and “herein,” and
words of similar meaning refer to this Agreement as a whole and not to any
particular Article, Section or clause. The words “include,” “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

(vi) A reference to any legislation or to any provision of or form or rule
promulgated under any legislation shall include any amendment, modification,
substitution or re-enactment thereof.

 

6



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.01. Demand Registration.

(a) Request for Demand Registration. Subject to the terms and conditions of this
Agreement, upon the earlier of (i) March 31, 2021 and (ii) the date the Board of
Directors determines to abandon the strategic alternatives process announced in
its earnings release for the quarter ended September 30, 2019 (the “Specified
Date”), a Requesting Holder (or Requesting Holders, as the case may be) holding
Registrable Securities with a liquidation preference or market value (calculated
based on the good faith estimate of the Requesting Holder) of at least
$20 million (or, if less, all such Registered Holder’s Registrable Securities)
may make a written request (a “Demand Registration Notice”) to the Company to
register, and the Company shall register, under the Securities Act (other than
pursuant to a Registration Statement on Form S-4 or S-8), in accordance with the
terms of this Agreement, the number of Registrable Securities stated in such
request (a “Demand Registration”); provided, however, and subject to the
provisions of Section 2.12, that the Company shall not be obligated to effect
any Demand Registration if the Registrable Securities that the Requesting Holder
(or Requesting Holders, as the case may be) proposes to sell in such Demand
Registration are already covered by an existing and effective Shelf Registration
Statement which may be utilized for the offering and sale of the Registrable
Securities requested to be registered. Each request for a Demand Registration by
a Requesting Holder (or Requesting Holders, as the case may be) shall state the
amount of the Registrable Securities proposed to be sold and the intended method
of disposition thereof. The Company shall effect such Demand Registration using
the appropriate SEC form.

(b) Limitations on Demand Registrations. If the Board of Directors, in its good
faith judgment, determines that the registration of Registrable Securities
pursuant to a Demand Registration, or the amendment or supplement of a
Registration Statement filed pursuant to a Demand Registration, would materially
interfere with any financing, acquisition, corporate reorganization or merger or
other transaction involving the Company or would require the Company to make an
Adverse Disclosure, or that suspension of such registration is necessary to
prepare, obtain or have audited any financial statements or other financial
information required by law or SEC regulations to be included or incorporated by
reference in the Registration Statement or Prospectus (each, a “Valid Business
Reason”), and the Company furnishes to the Requesting Holder (or Requesting
Holders, as the case may be) a certificate signed by the Chief Executive Officer
and/or the Chief Financial Officer of the Company (or persons in substantially
equivalent positions) stating that a Valid Business Reason exists (the
“Postponing Officer’s Certificate”), (i) the Company may postpone the filing or
effectiveness of the Registration Statement (but not the preparation of the
Registration Statement) relating to such Demand Registration and (ii) in the
case of a Registration Statement that has been filed with respect to a Demand
Registration, the Company may postpone amending or supplementing such
Registration Statement, in the case of clauses (i) and (ii) above until such
Valid Business Reason ceases to exist (a “Demand Suspension”), but in no event
shall any such postponement be for more than ninety (90) consecutive days after
the date of the Demand Registration Notice or, if later, the occurrence of the
Valid Business Reason. For the avoidance of doubt, it is understood and agreed
that the Postponing Officer’s Certificate shall contain no information about the
Valid

 

7



--------------------------------------------------------------------------------

Business Reason or the Adverse Disclosure, and shall merely state that a Valid
Business Reason exists. In the event of any such postponement, the Requesting
Holder (or requesting Holders, as the case may be) initiating such Demand
Registration shall be entitled to withdraw the Demand Registration request by
delivering written notice to the Company within five (5) days of receipt of a
Postponing Officer’s Certificate. In addition to the Postponing Officer’s
Certificate discussed above, the Company shall promptly give written notice to
the Requesting Holder (or Requesting Holders, as the case may be) once the Valid
Business Reason for such postponement no longer exists. Notwithstanding anything
to the contrary contained herein, the Company may not postpone a filing,
amendment or supplement or suspend the use of a Shelf Registration Statement
pursuant to Section 2.02(e) or pursuant to this Section 2.01(b) due to a Valid
Business Reason more than two (2) times, or for more than an aggregate of ninety
(90) days, in all such cases, during any 12-month period. Each Holder shall keep
confidential the fact that a Demand Registration Notice was made and, if
applicable, a Demand Suspension is in effect, the Postponing Officer’s
Certificate and its contents unless and until otherwise notified by the Company,
except (A) for disclosure to such Holder’s directors, officers, employees,
agents and professional advisers who reasonably need to know such information
for purposes of assisting the Holder with respect to its investment in the
Company Shares and agree to keep it confidential, (B) for disclosures to the
extent required in order to comply with reporting obligations to its limited
partners or other direct or indirect investors who have agreed to keep such
information confidential, (C) if and to the extent such matters are publicly
disclosed by the Company or any of its Subsidiaries or any other Person that, to
the actual knowledge of such Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries, (D) as required by law,
rule or regulation, provided that the Holder gives prior written notice to the
Company of such requirement and the contents of the proposed disclosure to the
extent it is permitted to do so under applicable law, and (E) for disclosure to
any other Holder.

(c) Incidental or “Piggy-Back” Rights with Respect to a Demand Registration.
Each of the Holders (other than the Requesting Holder(s) that requested the
relevant Demand Registration under Section 2.01(a)) may offer such Holder’s
Registrable Securities under any such Demand Registration pursuant to this
Section 2.01(c). The Company shall (i) as promptly as practicable, but in no
event later than five (5) Business Days after the receipt of a request for a
Demand Registration from any Requesting Holder(s), give written notice thereof
to all of the Holders (other than such Requesting Holder(s)), which notice shall
specify the number of Registrable Securities subject to the request for Demand
Registration, the name of the Requesting Holder(s) and the intended method of
disposition of such Registrable Securities and (ii) subject to Section 2.01(f),
include in the Registration Statement filed pursuant to such Demand Registration
all of the Registrable Securities requested by such Holders for inclusion in
such Registration Statement from whom the Company has received a written request
for inclusion therein within five (5) days after the receipt by such Holders of
such written notice referred to in clause (i) above. Each such request by such
Holders shall specify the number of Registrable Securities proposed to be
registered. Any Holder may waive its rights under this Section 2.01(c) prior to
the expiration of such five (5) day period by giving written notice to the
Company.

 

8



--------------------------------------------------------------------------------

(d) Effective Demand Registration. Subject to Sections 2.01(a) and (b), the
Company shall use its reasonable best efforts to file a Registration Statement
relating to the Demand Registration as promptly as practicable (but in no event
later than thirty (30) days after it receives a Demand Registration Notice under
Section 2.01(a) hereof), and shall use its reasonable best efforts to cause such
Registration Statement to become effective as promptly as practicable thereafter
(but in no event later than sixty (60) days after it shall have filed such
Registration Statement, unless it is not practicable to do so due to
circumstances directly relating to outstanding comments of the Commission
relating to such Registration Statement; provided that the Company is using its
reasonable best efforts to address any such comments as promptly as possible).
Except as provided herein, the Company shall use its reasonable best efforts to
keep any Demand Registration filed pursuant to Section 2.01(a) continuously
effective under the Securities Act until the earliest of (i) one hundred eighty
(180) days after the date it first becomes effective, (ii) the date on which
this Agreement terminates under Section 3.01 with respect to all Participating
Holders and (iii) the date on which all Registrable Securities included in such
Registration Statement have been sold pursuant to the Registration Statement or
the Registrable Securities registered hereunder cease to be Registrable
Securities.

(e) Withdrawal. Each Participating Holder (including the Requesting Holder(s))
shall be permitted to withdraw all or part of its Registrable Securities from a
Demand Registration at any time prior to the time the Commission declares the
Registration Statement effective by giving written notice to the Company of its
request to withdraw. Except as provided herein, each Participating Holder shall
be responsible for its own fees and expenses of counsel and financial advisors
and their internal administrative and similar costs, as well as their respective
pro rata shares of underwriters’ commissions and discounts, which shall not
constitute Registration Expenses.

(f) Underwriting Procedures. If the Requesting Holder(s) making a Demand
Registration request under Section 2.01(a) so elect in the Demand Registration
Notice, the Company shall use its reasonable best efforts to cause the offering
made pursuant to such Demand Registration pursuant to this Section 2.01 to be in
the form of a firm commitment underwritten offering. In connection with any
Demand Registration under this Section 2.01 involving an underwritten offering,
none of the Registrable Securities held by any Holder making a request for
inclusion of such Registrable Securities pursuant to Sections 2.01(a) and
(c) shall be included in such underwritten offering unless, at the request of
the underwriters for such Demand Registration, such Holder enters into an
underwriting agreement pursuant to the terms of Section 2.06(a) hereof and then
only in such quantity as set forth below. If the managing underwriter or
underwriters of any proposed Demand Registration informs the Holders that have
requested to participate in such Demand Registration that, in its or their good
faith opinion, the number of securities which such Holders intend to include in
such offering exceeds the Maximum Offering Size, then the Company shall include
in such registration: (i) first, Registrable Securities that are requested to be
included in such registration pursuant to Sections 2.01(a) and 2.01(c), pro rata
on the basis of the relative number of Registrable Securities owned at such time
by each Holder seeking to participate in the Demand Registration; and
(ii) second, after all of the Registrable Securities requested to be included in
clause (i) are included, the Company Shares or other securities to be issued by
the Company or held by any holder thereof with a contractual right to include
such Company Shares or other securities in such registration that can be sold
without having the adverse effect referred to above, pro rata on a basis based
on the number of Company Shares or other securities proposed to be registered by
each such Person. The Holders of a majority of the Registrable Securities to be
included in any Demand Registration shall have the right to select, subject to
the prior written consent of the Company (not to be unreasonably withheld,
conditioned or delayed), the managing underwriter or underwriters to administer
such offering.

 

9



--------------------------------------------------------------------------------

(g) Certain Undertakings. Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall cause (i) each Demand Registration
Statement (as of the effective date thereof), any amendment thereof (as of the
effective date thereof) or supplement thereto (as of its date), (A) to comply in
all material respects with applicable SEC Guidance and (B) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading, and (ii) any related Prospectus (including any preliminary
Prospectus) or Issuer Free Writing Prospectus and any amendment thereof or
supplement thereto, as of its date, (A) to comply in all material respects with
applicable SEC Guidance and (B) not to contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading; provided, however, the Company shall
have no such obligations or liabilities with respect to any written information
pertaining to any Holder and furnished in writing to the Company by or on behalf
of such Holder specifically for inclusion therein.

SECTION 2.02. Shelf Registration.

(a) Initial Shelf Registration. No later than fifteen (15) Business Days after
the Specified Date, the Company shall file with the Commission a Shelf
Registration Statement on Form S-3 covering the resale of all Registrable
Securities, and shall use its reasonable best efforts to cause such Shelf
Registration Statement to become effective as promptly as practicable (but in no
event later than ninety (90) days after it shall have filed such Shelf
Registration Statement (or the 30th day if the Commission does not review the
Registration Statement), unless it is not practicable to do so due to
circumstances directly relating to outstanding comments of the Commission
relating to such Shelf Registration Statement; provided that the Company is
using its reasonable best efforts to address any such comments as promptly as
possible). If at the time of filing of such Shelf Registration Statement the
Company is eligible for use of an Automatic Shelf Registration Statement, then
such Shelf Registration Statement shall be filed as an Automatic Shelf
Registration Statement in accordance with Section 2.02(g). The Shelf
Registration Statement described in this Section 2.02(a) shall relate to the
offer and sale of the Registrable Securities by the Holders thereof from time to
time in accordance with the methods of distribution set forth in the applicable
Shelf Registration Statement (hereinafter the “Shelf Registration”). The Company
shall use its reasonable best efforts to address any comments from the
Commission regarding such Shelf Registration Statement and to advocate with the
Commission for the Registration of all Registrable Securities in accordance with
SEC Guidance (it being understood that the Company shall not be required to
institute or maintain any action, suit or proceeding against the Commission or
any member of the staff of the Commission). Notwithstanding the foregoing, if
the Commission or SEC Guidance prevents the Company from including any or all of
the Registrable Securities on any Shelf Registration Statement, such Shelf
Registration Statement shall include the resale of a number of Registrable
Securities which is equal to the maximum amount permitted by the Commission. In
such event, the number of Registrable Securities to be included for each Holder
in the applicable Shelf Registration Statement shall be reduced pro rata among
all Holders.

 

10



--------------------------------------------------------------------------------

(b) Holder Information to be Provided. The Company will give notice of its
intention to file the Shelf Registration Statement to the Holders at least ten
(10) Business Days prior to the intended filing date of the Shelf Registration
Statement. Each Holder of Registrable Securities agrees to deliver such
information regarding the distribution of such securities and such other
information relating to such Holder and its ownership of Registrable Securities
as the Company may reasonably request in writing, if any, to the Company at
least five (5) Business Days prior to the anticipated filing date of the Shelf
Registration Statement. If a Holder does not provide all such information the
Company may reasonably request (a “Non-Complying Holder”), that Holder will not
be named as a selling securityholder in the Prospectus and will not be permitted
to sell its securities under the Shelf Registration Statement. From and after
the effective date of the Shelf Registration Statement, the Company shall use
reasonable best efforts, as promptly as is practicable after a Non-Complying
Holder delivers the information required pursuant to the previous two sentences,
(i) if required by applicable law, to file with the Commission a post-effective
amendment to the Shelf Registration Statement; and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use reasonable
best efforts to cause such post-effective amendment to be declared effective
under the Securities Act as promptly as is practicable; or (ii) to prepare and,
if permitted or required by applicable law, to file a supplement to the related
Prospectus or an amendment or supplement to any document incorporated therein by
reference or file any other required document so that the Non-Complying Holder
is named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus, and so that such Holder is permitted to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with
applicable law; provided, that the Company shall not be required to file more
than one post-effective amendment under this clause (b) in any calendar quarter
or to file a supplement or post-effective amendment during any Shelf Suspension
(but shall be required to make such filing as soon as practicable thereafter).

(c) Continued Effectiveness. Except as provided herein, the Company shall use
its reasonable best efforts to keep any Shelf Registration Statement filed
pursuant to Section 2.02(a) continuously effective under the Securities Act
until the earliest of (i) the date as of which all Registrable Securities have
been sold pursuant to such Shelf Registration Statement or another Registration
Statement filed under the Securities Act (but in no event prior to the
applicable period referred to in Section 4(a)(3) of the Securities Act and
Rule 174 thereunder), (ii) the date on which this Agreement terminates under
Section 3.01 with respect to all Participating Holders, (iii) the date on which
all Registrable Securities included in such Shelf Registration Statement cease
to be Registrable Securities and (iv) such shorter period as all of the
Participating Holders with respect to such Shelf Registration shall agree in
writing.

(d) Certain Undertakings. Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall cause (i) each Shelf Registration
Statement (as of the effective date of such Shelf Registration Statement), any
amendment thereof (as of the effective date thereof) or supplement thereto (as
of its date), (A) to comply in all material respects with applicable SEC
Guidance and (B) not to contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, and (ii) any related Prospectus
(including any preliminary Prospectus) or Issuer Free Writing Prospectus and any
amendment thereof or supplement thereto, as of its date, (A) to comply in all
material respects with applicable SEC Guidance and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be

 

11



--------------------------------------------------------------------------------

stated therein or necessary in order to make the statements therein, in light of
the circumstances in which they were made, not misleading; provided, however,
the Company shall have no such obligations or liabilities with respect to any
written information pertaining to any Holder and furnished in writing to the
Company by or on behalf of such Holder specifically for inclusion therein. The
Company agrees, to the extent necessary, to supplement or make amendments to
each Shelf Registration Statement if required by the registration form used by
the Company for the applicable Registration or by SEC Guidance, or as may
reasonably be requested by any Participating Holder to permit such Participating
Holders intended method of distribution.

(e) Suspension of Registration. If the Board of Directors, in its good faith
judgment, determines that a Valid Business Reason shall exist to postpone the
filing, amendment, or supplement, or suspend the use, of a Shelf Registration
Statement filed pursuant to Section 2.02(a) and the Company furnishes to the
Participating Holder (or Holders, as the case may be) a certificate signed by
the Chief Executive Officer and/or the Chief Financial Officer of the Company
(or persons in substantially equivalent positions) (the “Suspending Officer’s
Certificate”), then the Company may postpone the filing, amendment or supplement
(but not the preparation thereof), and/or suspend use, of such Shelf
Registration Statement (a “Shelf Suspension”); provided, however, that in no
event shall such postponement or suspension be for more than ninety (90) days
after the date of the Suspending Officer’s Certificate. The Company shall not be
permitted to exercise a Shelf Suspension or a Demand Suspension more than two
(2) times in the aggregate in any 12-month period nor may the aggregate length
of all such Shelf Suspensions and Demand Suspensions during any 12-month period
exceed ninety (90) days. Each Holder agrees that, upon delivery of a Suspending
Officer’s Certificate, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the applicable Shelf Registration Statement
until the Company informs such Holder in accordance with this Section 2.02(e),
that the Shelf Suspension has been terminated. For the avoidance of doubt, it is
understood and agreed that the Suspending Officer’s Certificate shall contain no
information about the Valid Business Reason or the Adverse Disclosure, and shall
merely state that a Valid Business Reason exists. Each Holder shall keep
confidential the fact that a Shelf Suspension is in effect, the Suspending
Officer’s Certificate and its contents unless and until otherwise notified by
the Company, except (A) for disclosure to such Holder’s employees, agents and
professional advisers who reasonably need to know such information for purposes
of assisting the Holder with respect to its investment in the Company Shares and
agree to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners or other
direct or indirect investors who have agreed to keep such information
confidential, (C) if and to the extent such matters are publicly disclosed by
the Company or any of its Subsidiaries or any other Person that, to the actual
knowledge of such Holder, was not subject to an obligation or duty of
confidentiality to the Company and its Subsidiaries, (D) as required by law,
rule or regulation; provided that the Holder gives prior written notice to the
Company of such requirement and the contents of the proposed disclosure to the
extent it is permitted to do so under applicable law, and (E) for disclosure to
any other Holder. In the case of a Shelf Suspension, the Holders agree to
suspend use of the applicable Prospectus and any Issuer Free Writing Prospectus
in connection with any sale or purchase of, or offer to sell or purchase,
Registrable Securities, upon delivery of the Suspending Officer’s Certificate.
The Company shall promptly notify the Holders upon the termination of any Shelf
Suspension, amend or supplement the Prospectus and any Issuer Free Writing
Prospectus, if necessary, so it does not contain a material misstatement of fact
or omit to state a material fact required to be

 

12



--------------------------------------------------------------------------------

stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading and furnish to the Holders
such numbers of copies of the Prospectus and any Issuer Free Writing Prospectus
as so amended or supplemented as the Holders may reasonably request. The Company
agrees, if necessary, to supplement or make amendments to each Shelf
Registration Statement if required by the registration form used by the Company
for the applicable Registration or by SEC Guidance, or as may reasonably be
requested by any Holder.

(f) Shelf Take-Downs.

(i) Subject to Section 2.12 and this Section 2.02(f), an offering or sale of
Registrable Securities pursuant to a Shelf Registration Statement (each, a
“Shelf Take-Down”) may be initiated by any Holder (or Holders, as the case may
be) that has Registrable Securities registered for sale on such Shelf
Registration Statement. The Company shall effect such Shelf Take-Down as
promptly as practicable in accordance with this Agreement and except as set
forth in Section 2.02(f)(iii) with respect to Marketed Underwritten Shelf
Take-Downs, each such Requesting Holder shall not be required to permit the
offer and sale of Registrable Securities by other Holders in connection with any
such Shelf Take-Down initiated by such Requesting Holder(s).

(ii) Subject to Section 2.12, if the Requesting Holder(s) so elects by written
request to the Company, a Shelf Take-Down, with respect to which the anticipated
aggregate offering price to the public (calculated based upon the fair market
value of the Registrable Securities as determined in good faith by the
Requesting Holder) of the Registrable Securities that the Requesting Holder(s)
request to include in such Shelf Take-Down is at least $20 million, shall be in
the form of an Underwritten Offering (an “Underwritten Shelf Take-Down Notice”),
and the Company shall amend or supplement the applicable Shelf Registration
Statement for such purpose as soon as practicable. Subject to clause (iii)
below, such Requesting Holder(s) shall have the right to select, subject to the
prior written consent of the Company (not to be unreasonably withheld,
conditioned or delayed), the managing underwriter or underwriters to administer
such offering.

(iii) If the plan of distribution for any Underwritten Shelf Take-Down Notice
includes a customary “road show” (including an “electronic road show”) or other
substantial marketing effort by the Company and the underwriters over a period
expected not to exceed 48 hours (a “Marketed Underwritten Shelf Take-Down”),
upon delivery of such Underwritten Shelf Take-Down Notice (but in no event more
than five (5) Business Days thereafter), the Company shall promptly deliver a
written notice (a “Marketed Underwritten Shelf Take-Down Notice”) of such
Marketed Underwritten Shelf Take-Down to all Holders with Registrable Securities
on the Shelf Registration Statement (other than the Requesting Holder(s)), and
the Company shall include in such Marketed Underwritten Shelf Take-Down all such
Registrable Securities of such Holders that are Registered on such Shelf
Registration Statement for which the Company has received written requests,
which requests must specify the aggregate amount of such Registrable Securities
of such Holder to be offered and sold pursuant to such Marketed Underwritten
Shelf Take-Down, for inclusion therein within five (5) days after the date that
such Marketed Underwritten Shelf Take-Down Notice has been delivered; provided,
that if the managing underwriter or underwriters of any proposed Marketed
Underwritten Shelf Take-

 

13



--------------------------------------------------------------------------------

Down informs the Holders that have requested to participate in such Marketed
Underwritten Shelf Take-Down that, in its or their good faith opinion, the
number of securities which such Holders intend to include in such offering
exceeds the Maximum Offering Size, then the Company shall include in such
registration: (i) first, Registrable Securities that are requested to be
included in such registration by the Requesting Holder and the other Holders
pursuant to this Section 2.02(f)(iii), pro rata on the basis of the relative
number of Registrable Securities owned at such time by each Holder seeking to
participate in the Marketed Underwritten Shelf Take-Down; and (ii) second, after
all of the Registrable Securities requested to be included in clause (i) are
included, the Company Shares or other securities to be issued by the Company or
held by any holder thereof with a contractual right to include such Company
Shares or other securities in such registration that can be sold without having
an adverse effect on such Marketed Underwritten Shelf Take-Down, pro rata on a
basis based on the number of Company Shares or other securities to be sold. The
Holders of a majority of the Registrable Securities to be included in any
Marketed Underwritten Shelf Take-Down shall have the right to select, subject to
the prior written consent of the Company (not to be unreasonably withheld,
conditioned or delayed), the managing underwriter or underwriters to administer
such offering. No holder of securities of the Company shall be permitted to
include such holder’s securities in any Marketed Underwritten Shelf Take-Down
except for Holders who timely request, in accordance with this clause (iii), to
include Registrable Securities in such Marketed Underwritten Shelf Take-Down.

(iv) Each Holder shall be permitted to withdraw all or part of its Registrable
Securities from a Shelf Take-Down at any time prior to the sale of the
Registrable Securities (in the case of a non-Underwritten Shelf Take-Down) or
execution of the underwriting agreement (in the case of an Underwritten Shelf
Take-Down), in each case by giving written notice to the Company of its request
to withdraw. The Company shall pay all Registration Expenses in connection with
a Shelf Take-Down; provided that in no event shall the Company be required to
effect more than three (3) Underwritten Shelf Take-Downs or two (2) Marketed
Underwritten Shelf Take-Downs, in each case, in any 12 month period.

(v) Each Holder shall keep confidential the fact that a Shelf Take-Down is
occurring unless and until otherwise notified by the Company, except (A) for
disclosure to such Holder’s employees, agents and professional advisers who
reasonably need to know such information for purposes of assisting the Holder
with respect to its investment in the Company Shares and agree to keep it
confidential, (B) for disclosures to the extent required in order to comply with
reporting obligations to its limited partners or other direct or indirect
investors who have agreed to keep such information confidential, (C) if and to
the extent such matters are publicly disclosed by the Company or any of its
Subsidiaries or any other Person that, to the actual knowledge of such Holder,
was not subject to an obligation or duty of confidentiality to the Company and
its Subsidiaries, (D) as required by law, rule or regulation; provided that the
Holder gives prior written notice to the Company of such requirement and the
contents of the proposed disclosure to the extent it is permitted to do so under
applicable law, and (E) for disclosure to any other Holder.

(g) Automatic Shelf Registration Statements. Subject to Sections 2.01(a),
2.02(a) and 2.02(b), upon the Company becoming aware that it has become a
Well-Known Seasoned Issuer (it being understood that the Company shall
independently verify whether it has become a Well-Known Seasoned Issuer at the
end of each calendar month ending after the third

 

14



--------------------------------------------------------------------------------

anniversary of this Agreement), (i) the Company shall give written notice of its
intent to file an Automatic Shelf Registration Statement to all of the Holders
as promptly as practicable but in no event later than ten (10) Business Days
prior to the intended filing date of such Automatic Shelf Registration
Statement, and (ii) the Company shall as promptly as practicable and subject to
any Shelf Suspension, Register, under an Automatic Shelf Registration Statement,
the sale of all of the Registrable Securities in accordance with the terms of
this Agreement. The Company shall use its reasonable best efforts to file such
Automatic Shelf Registration Statement as promptly as practicable but in no
event later than thirty (30) Business Days after it becomes a Well-Known
Seasoned Issuer, and to cause such Automatic Shelf Registration Statement to
remain effective thereafter until the earlier of the date (x) on which all of
the securities covered by such Shelf Registration Statement are no longer
Registrable Securities and (y) on which the Company cannot extend the
effectiveness of such Shelf Registration Statement because it is no longer
eligible for use of Form S-3. The Company shall give written notice of filing
such Registration Statement to all of the Holders as promptly as practicable
thereafter. At any time after the filing of an Automatic Shelf Registration
Statement by the Company, if it is reasonably likely that it will no longer be a
Well-Known Seasoned Issuer as of a future determination date (the “Determination
Date”), as promptly as practicable, the Company shall (A) give written notice
thereof to all of the Holders and (B) use its reasonable best efforts to file a
Registration Statement with respect to a Shelf Registration in accordance with
this Section 2.02, treating all selling stockholders identified as such in the
Automatic Shelf Registration Statement (and amendments or supplements thereto)
as Requesting Holders and use its reasonable best efforts to have such
Registration Statement declared effective. Any Registration pursuant to this
Section 2.02(g) shall be deemed a Shelf Registration for purposes of this
Agreement; provided, however that any Registration pursuant to this
Section 2.02(g) shall not be counted as an additional Demand Registration for
purposes of subclause (i) in Section 2.01(a).

SECTION 2.03. Piggyback Registration.

(a) Participation. If at any time, the Company proposes to file a Registration
Statement with respect to any offering of its equity securities of the same
class as any class of outstanding Registrable Securities for its own account or
for the account of any other Persons (other than pursuant to (i) a Registration
Statement filed under Section 2.01 or Section 2.02, it being understood that
this clause (i) does not limit the rights of Holders to make written requests
pursuant to Section 2.01 or Section 2.02 or otherwise limit the applicability
thereof, except as otherwise provided herein, (ii) a Registration Statement on
Form S-4 or Form S-8, (iii) a Registration of securities solely (a) relating to
an offering and sale to employees, directors or consultants of the Company or
its Subsidiaries pursuant to any employee stock plan or other employee benefit
plan arrangement or (b) solely for the sale of securities, the proceeds of which
will be used solely to fund an acquisition, (iv) a Registration not otherwise
covered by clause (ii) above pursuant to which the Company is offering to
exchange its own securities for other securities, (v) a Registration Statement
relating solely to dividend reinvestment or similar plans or (vi) a Shelf
Registration Statement pursuant to which only the initial purchasers and
subsequent transferees of debt securities of the Company or any of its
Subsidiaries that are convertible or exchangeable for Company Shares and that
are initially issued pursuant to Rule 144A and/or Regulation S (or any successor
provisions) of the Securities Act may resell such debt securities and sell the
Company Shares into which such debt securities may be converted or exchanged)
(any such offering, other than pursuant to a Registration described in the
foregoing

 

15



--------------------------------------------------------------------------------

clauses (i)-(vi), a “Company Public Sale”), then, (A) as soon as practicable
(but in no event less than fifteen (15) days prior to the proposed date of
filing of such Registration Statement), the Company shall give written notice of
such proposed filing to all Holders of Registrable Securities of such Class, and
such notice shall offer each Holder the opportunity to Register under such
Registration Statement such number of Registrable Securities of such class as
such Holder may request in writing delivered to the Company within five
(5) Business Days of delivery of such written notice by the Company. Subject to
Section 2.03(b), the Company shall use reasonable best efforts to include in
such Registration Statement all such Registrable Securities that are requested
by Holders to be included therein in compliance with the immediately foregoing
sentence (a “Piggyback Registration”); provided, that if at any time after
giving written notice of its intention to Register any equity securities and
prior to the effective date of the Registration Statement filed in connection
with such Piggyback Registration, the Company shall determine for any reason not
to Register or to delay Registration of the equity securities covered by such
Piggyback Registration, the Company shall give written notice of such
determination to each Holder that had requested to Register its, his or her
Registrable Securities in such Registration Statement and, thereupon, (1) in the
case of a determination not to Register, shall be relieved of its obligation to
Register any Registrable Securities in connection with such Registration (but
not from its obligation to pay the Registration Expenses in connection
therewith, to the extent payable) and (2) in the case of a determination to
delay Registering, shall be permitted to delay Registering any Registrable
Securities, for the same period as the delay in Registering the other equity
securities covered by such Piggyback Registration. If the offering pursuant to
such Registration Statement is to be underwritten, the Company shall so advise
the Holders as a part of the written notice given pursuant this Section 2.03(a),
and each Holder making a request for a Piggyback Registration pursuant to this
Section 2.03(a) must, and the Company shall make such arrangements with the
managing underwriter or underwriters so that each such Holder may, participate
in such Underwritten Offering, subject to the conditions of Section 2.03(b). If
the offering pursuant to such Registration Statement is to be on any other
basis, the Company shall so advise the Holders as part of the written notice
given pursuant to this Section 2.03(a), and each Holder making a request for a
Piggyback Registration pursuant to this Section 2.03(a) must, and the Company
shall make such arrangements so that each such Holder may, participate in such
offering on such basis, subject to the conditions of Section 2.03(b). Each
Holder shall be permitted to withdraw all or part of its Registrable Securities
from a Piggyback Registration at any time prior to the effectiveness of such
Registration Statement.

(b) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of Registrable Securities
included in a Piggyback Registration informs the Company and the Holders that
have requested to participate in such Piggyback Registration in writing that, in
its or their good-faith opinion, the number of securities which such Holders and
any other Persons intend to include in such offering exceeds the Maximum
Offering Size, then the aggregate number of securities to be included in such
Registration shall be (i) first, all of the securities that the Company proposes
to sell, (ii) second, the number of Registrable Securities that, in the
good-faith opinion of such managing underwriter or underwriters, can be sold
without exceeding the Maximum Offering Size, which number shall be allocated pro
rata on the basis of the relative number of Registrable Securities owned at such
time by each Holder seeking to participate in the Demand Registration and
(iii) third, any other securities eligible for inclusion in such Registration
that, in the good-faith opinion of the managing underwriter or underwriters, can
be sold without exceeding the Maximum Offering Size.

 

16



--------------------------------------------------------------------------------

(c) Each Holder shall keep confidential the fact that a Public Company Sale is
occurring unless and until otherwise notified by the Company, except (A) for
disclosure to such Holder’s employees, agents and professional advisers who
reasonably need to know such information for purposes of assisting the Holder
with respect to its investment in the Company Shares and agree to keep it
confidential, (B) for disclosures to the extent required in order to comply with
reporting obligations to its limited partners or other direct or indirect
investors who have agreed to keep such information confidential, (C) if and to
the extent such matters are publicly disclosed by the Company or any of its
Subsidiaries or any other Person that, to the actual knowledge of such Holder,
was not subject to an obligation or duty of confidentiality to the Company and
its Subsidiaries, (D) as required by law, rule or regulation; provided that the
Holder gives prior written notice to the Company of such requirement and the
contents of the proposed disclosure to the extent it is permitted to do so under
applicable law, and (E) for disclosure to any other Holder.

(d) No Effect on Demand and Shelf Registrations. Subject to the provisions of
this Agreement, no Registration of Registrable Securities effected pursuant to a
request under this Section 2.03 shall be deemed to have been effected pursuant
to Section 2.01 or Section 2.02 or shall relieve the Company of its obligations
under Section 2.01 or Section 2.02.

SECTION 2.04. Black-out Periods.

(a) Black-out Periods for Holders. In the case of any Company Public Sale or an
offering of Registrable Securities pursuant to Section 2.01 or Section 2.02 that
is an Underwritten Offering, each Participating Holder agree with the Company,
if requested by the managing underwriter or underwriters in such Underwritten
Offering, to execute a lock-up agreement in customary form, in which such Holder
may be required to agree not to (1) offer for sale, sell, pledge, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any Company Shares (including Company Shares that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Commission and Company Shares that may be issued upon
exercise of any Company Share Equivalents) or securities convertible into or
exercisable or exchangeable for Company Shares or (2) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of Company Shares, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Company Shares or other securities, in cash or otherwise, in each
case, during the period reasonably requested by the managing underwriter or
underwriters after the date of the commencement of such Underwritten Offering,
to the extent timely notified in writing by the Company or the managing
underwriter or underwriters; provided, that the duration of the foregoing
restrictions shall be no longer than the duration of the shortest restriction
generally imposed by the underwriters on (A) the Company, (B) the Chief
Executive Officer and/or the Chief Financial Officer of the Company (or persons
in substantially equivalent positions), in their capacities as such, or (C) any
Participating Holder that participates in such offering; provided, further, that
nothing herein will prevent any Participating Holder that is a partnership,
limited liability company, corporation or other entity

 

17



--------------------------------------------------------------------------------

from making a distribution of Registrable Securities to the partners, members,
stockholders or other equity holders thereof or a transfer to Affiliates that
are otherwise in compliance with the applicable securities laws, so long as such
distributees or transferees agree to be bound by the restrictions set forth in
this Section 2.04(a), or from participating in any merger, acquisition or
similar change of control transaction. Notwithstanding the foregoing, any
lock-up agreement to be executed shall contain additional exceptions as may be
agreed by the Participating Holders and the managing underwriter. This
Section 2.04 shall not prohibit any transaction by any Participating Holder that
is permitted by its lock-up agreement entered into in connection with an
Underwritten Offering with the managing underwriter or underwriters in such
Underwritten Offering (as such lock-up agreement is modified or waived by such
managing underwriter or underwriters from time to time). The Company may impose
stop-transfer instructions with respect to the Company Shares (or other
securities) subject to the foregoing restriction until the end of the period
referenced above. Notwithstanding anything to the contrary in this Agreement,
and subject to Section 2.12, the time periods for which the Company shall be
required to maintain the effectiveness of a Registration Statement or otherwise
effect an offering of securities pursuant to Section 2.01 or Section 2.02 shall
be extended for a period equal to the lock-up period required under this
Section 2.04(a) to the extent any Holder makes a request for an offering or sale
of securities under any such provision while any lock-up provision is in effect.

(b) Black-out Period for the Company. In the case of an offering of Registrable
Securities pursuant to Section 2.01 or Section 2.02 that is an Underwritten
Offering in which the Holders are proposing to sell at least $30 million of
Registrable Securities (based on liquidation preference or market value
calculated based on the good faith estimate of the Company), the Company agrees,
if requested by the managing underwriter or underwriters in such Underwritten
Offering, not to (1) offer for sale, sell, pledge, or otherwise dispose of (or
enter into any transaction or device that is designed to, or could be expected
to, result in the disposition by any person at any time in the future of) any
Company Shares (and any Company Shares that may be issued upon exercise of any
Company Share Equivalents) or securities convertible into or exercisable or
exchangeable for Company Shares or (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of Company Shares, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Company
Shares or other securities, in cash or otherwise, in each case, during the
period beginning seven (7) days before and ending ninety (90) days after the
date of the commencement of such Underwritten Offering (or such lesser period as
may be reasonably requested by the managing underwriter or underwriters), to the
extent timely notified in writing by a Requesting Holder or the managing
underwriter or underwriters, as the case may be; provided, that the duration of
the foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on (i) the Chief Executive
Officer and/or the Chief Financial Officer of the Company (or persons in
substantially equivalent positions), in their capacities as such, or (ii) any
Participating Holder that participates in such offering. If requested by the
managing underwriter or underwriters of any such Underwritten Offering, the
Company shall execute a separate lock-up agreement to the foregoing effect. This
Section 2.04 shall not prohibit any transaction by the Company that is permitted
by its lock-up agreement or provision in an underwriting agreement or otherwise
entered into in connection with an Underwritten Offering with the managing
underwriter or underwriters in such Underwritten Offering (as such lock-up
agreement or provision is modified or waived by such managing underwriter or
underwriters from time to time). Notwithstanding

 

18



--------------------------------------------------------------------------------

the foregoing, the Company may effect a public sale or distribution of
securities of the type described above and during the periods described above if
such sale or distribution is made pursuant to registrations on Form S-4 or
Form S-8 or as part of any registration of securities for offering and sale to
employees, directors or consultants of the Company and its Subsidiaries pursuant
to any employee stock plan or other employee benefit plan arrangement.

SECTION 2.05. Registration Procedures.

(a) In connection with the Company’s Registration obligations under
Sections 2.01, 2.02 and 2.03 and subject to the applicable terms and conditions
set forth therein, the Company shall use its reasonable best efforts to effect
such Registration to permit the sale of such Registrable Securities in
accordance with the plan of distribution requested by the Participating
Holder(s) and set forth in the applicable Registration Statement as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

(i) prepare the required Registration Statement, including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement, Prospectus or any Issuer Free
Writing Prospectus, or any amendments or supplements thereto, (x) furnish to the
underwriters, if any, and the Participating Holders, if any, copies of all
documents prepared to be filed, and provide such underwriters and the
Participating Holders and their respective counsel with a reasonable opportunity
to review and comment on such documents prior to their filing and (y) not file
any Registration Statement or Prospectus or amendments or supplements thereto to
which any Participating Holder or the underwriters, if any, shall reasonably
object; provided, that, if the Registration is pursuant to a Registration
Statement on Form S-1 or Form S-3 or any similar short-form Registration
Statement, the Company shall include in such Registration Statement such
additional information for marketing purposes as any managing underwriter
reasonably requests in writing; provided, that the Company may exclude such
additional information from the Registration Statement if in its opinion, in
consultation with outside legal counsel, such information contains a material
misstatement of fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or would
otherwise not be customary for similar offerings;

(ii) prepare and file with the Commission such pre- and post-effective
amendments to such Registration Statement, supplements to the Prospectus and
such amendments or supplements to any Issuer Free Writing Prospectus as may be
(x) reasonably requested by any Participating Holder (to the extent such request
relates to information relating to such Participating Holder), or (y) necessary
to keep such Registration effective for the period of time required by this
Agreement, and comply with provisions of the applicable securities laws and SEC
Guidance with respect to the sale or other disposition of all securities covered
by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement, and prior to the filing of such amendments and
supplements, furnish such amendments and supplements to the underwriters, if
any, and the Participating Holders, if any, and provide such underwriters and
the Participating Holders and their respective counsel with an adequate and
appropriate opportunity to review and comment on such amendments and supplements
prior to their filing;

 

19



--------------------------------------------------------------------------------

(iii) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or Issuer Free Writing Prospectus
or any amendment or supplement thereto has been filed, (B) of any written
comments by the Commission or any request by the Commission or any other
Governmental Authority for amendments or supplements to such Registration
Statement, Prospectus or Issuer Free Writing Prospectus or for additional
information, (C) of the issuance or threatened issuance by the Commission of any
stop order suspending or threatening to suspend the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction and (F) of the receipt by the Company of any notification with
respect to the initiation or threatening of any proceeding for the suspension of
the qualification of the Registrable Securities for offering or sale in any
jurisdiction;

(iv) promptly notify the Participating Holders and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement, the Prospectus
included in such Registration Statement (as then in effect) or any Issuer Free
Writing Prospectus (when taken together with the Prospectus) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements therein (in the case of such Prospectus, any preliminary
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which they were made) not misleading, when any Issuer Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement, or, if for any other reason it shall be necessary
during such time period to amend or supplement such Registration Statement,
Prospectus or Issuer Free Writing Prospectus in order to comply with the
Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the Commission, and furnish without charge to
the Participating Holders and the managing underwriter or underwriters, if any,
an amendment or supplement to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus which shall correct such misstatement or omission or
effect such compliance;

(v) use its reasonable best efforts to prevent, or obtain the withdrawal of, any
stop order or other order suspending the use of any preliminary or final
Prospectus or any Issuer Free Writing Prospectus;

(vi) promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment to the applicable Registration Statement
such information as the managing underwriter or underwriters and the
Participating Holder(s) agree should be included therein relating to the plan of
distribution with respect to such Registrable Securities, and make all required
filings of such Prospectus supplement, Issuer Free Writing Prospectus or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement, Issuer Free
Writing Prospectus or post-effective amendment;

 

20



--------------------------------------------------------------------------------

(vii) furnish to each Participating Holder and each underwriter, if any, without
charge, as many conformed copies as such Participating Holder or underwriter may
reasonably request of the applicable Registration Statement and any amendment,
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including any incorporated by reference), provided, that the Company, in its
discretion, may satisfy its obligation to furnish any such documents to the
Participating Holders and underwriters by filing such documents with the
Commission so they are publicly available on the Commission’s EDGAR website;

(viii) deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any Issuer Free Writing Prospectus and any amendment or
supplement thereto as such Participating Holder or underwriter may reasonably
request (it being understood that the Company consents to the use of such
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto by such Participating Holder and the underwriters, if any, in connection
with the offering and sale of the Registrable Securities thereby) and such other
documents as such Participating Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such
Participating Holder or underwriter), provided, that the Company, in its
discretion, may satisfy its obligation to deliver any such documents to the
Participating Holders and underwriters by filing such documents with the
Commission so they are publicly available on the Commission’s EDGAR website;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify, and
cooperate with the Participating Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction of
the United States as any Participating Holder or managing underwriter or
underwriters, if any, or their respective counsel reasonably request in writing
and do any and all other acts or things reasonably necessary or advisable to
keep such registration or qualification in effect for such period as required by
Section 2.01(d) and Section 2.02(c), whichever is applicable, provided that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to taxation or general service of process in any such jurisdiction
where it is not then so subject;

(x) cooperate with the Participating Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) Business Days prior to any sale of Registrable
Securities to the underwriters;

(xi) use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other Governmental Authorities as may be necessary to enable the seller or
sellers thereof or the underwriter or underwriters, if any, to consummate the
disposition of such Registrable Securities;

 

21



--------------------------------------------------------------------------------

(xii) make such representations and warranties to the Participating Holders and
the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xiii) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as any Participating
Holder(s) or the managing underwriter or underwriters, if any, reasonably
request in order to expedite or facilitate the Registration and disposition of
such Registrable Securities;

(xiv) obtain for delivery to the underwriter or underwriters, if any, with
copies to the Participating Holders, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an Underwritten Offering, the date of the closing under the underwriting
agreement, in customary form, scope and substance, which opinions shall be
reasonably satisfactory to such underwriters and their respective counsel;

(xv) in the case of an Underwritten Offering, obtain for delivery to the Company
and the managing underwriter or underwriters, with copies to the Participating
Holders, a cold comfort letter from the Company’s independent certified public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the managing underwriter or underwriters
reasonably request, dated the date of execution of the underwriting agreement
and brought down to the date of the closing of the Underwritten Offering, as
specified in the underwriting agreement;

(xvi) cooperate with each Participating Holder and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA;

(xvii) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xviii) provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Registration Statement from
and after a date not later than the effective date of such Registration
Statement;

(xix) use its reasonable best efforts to cause all Registrable Securities that
are the Company Shares covered by the applicable Registration Statement to be
listed on each securities exchange on which any of the Company Shares are then
listed or quoted and on each inter-dealer quotation system on which any of the
Company Shares are then quoted;

(xx) in connection with an Underwritten Offering, cause appropriate personnel of
the Company and the independent public accountants who have certified its
financial statements to make themselves available during normal business hours
and upon reasonable advance notice, to discuss the business of the Company and
to supply pertinent

 

22



--------------------------------------------------------------------------------

financial records, pertinent corporate documents and other pertinent
information, in each case as reasonably requested by any Participating Holder,
by any underwriter participating in any disposition to be effected pursuant to
such Registration Statement and by any attorney, accountant or other agent
retained by such Participating Holder(s) or any such underwriter in connection
with such Registration Statement as shall be necessary to enable them to
exercise their due diligence responsibility; provided, however that any
information that is not generally publicly available shall be kept confidential
by such persons;

(xxi) in the case that the Commission or Company preliminarily requires that any
Holder should be named as an underwriter in a Registration Statement,
Prospectus, Prospectus Supplement or free writing prospectus, the Company will
use commercially reasonable efforts to work with the Commission to change such
determination, and in any case, the Company shall not allow any Registration
Statement to become effective or file a Prospectus Supplement that names a
Holder an underwriter without its prior written consent; and

(xxii) in the case of an Underwritten Offering of Registrable Securities in an
amount of at least $40 million, cause appropriate officers of the Company to
participate in the customary “road show” presentations that may be reasonably
requested by the managing underwriter or underwriters in any such Underwritten
Offering and otherwise use reasonable best efforts to facilitate, cooperate
with, and participate in each proposed Underwritten Offering contemplated herein
and customary selling efforts related thereto provided, that such participation
shall not unreasonably interfere with the business operations of the Company.
Notwithstanding anything to the contrary contained herein, in no event shall the
Company be obligated to cause its officers to participate in any road show
presentation occurring within one hundred twenty (120) days after the
consummation of a previous Underwritten Offering that included a roadshow
presentation in which officers of the Company were participants.

(b) The Company may require each Participating Holder to furnish to the Company
such information regarding the distribution of such securities and such other
information relating to such Holder and its ownership of Registrable Securities
as the Company may from time to time reasonably request in writing. Each
Participating Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

(c) Each Participating Holder agrees that, upon delivery of any notice by the
Company of the happening of any event of the kind described in
Section 2.05(a)(iii)(C), (D), or (E) or Section 2.05(a)(iv), such Participating
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to such Registration Statement until (i) if such notice relates to an event of
the kind described in Section 2.05(a)(iv), such Participating Holder’s receipt
of the copies of the supplemented or amended Prospectus or Issuer Free Writing
Prospectus contemplated by Section 2.05(a)(iv), (ii) such Participating Holder
is advised in writing by the Company that the use of the Prospectus or Issuer
Free Writing Prospectus, as the case may be, may be resumed, (iii) if such
notice relates to an event of the kind described in Section 2.05(a)(iii)(C) or
(E), such Participating Holder is advised in writing by the Company of the
termination, expiration or cessation of the applicable order or suspension and
(iv) if such notice relates to an event of the kind described in
Section 2.05(a)(iii)(D), such Participating Holder is advised in writing by the
Company that the representations and warranties of the

 

23



--------------------------------------------------------------------------------

Company in the applicable underwriting agreement are true and correct in all
material respects. The Company may impose stop-transfer instructions with
respect to the Registrable Securities subject to the foregoing restriction until
the end of the period referenced above. In the event the Company shall give any
such notice, the period during which the applicable Registration Statement is
required to be maintained effective shall be extended by the number of days
during the period from and including the date of the giving of such notice to
and including the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus or Issuer Free Writing Prospectus contemplated by
Section 2.05(a)(iv) or is advised in writing by the Company that the use of the
Prospectus or Issuer Free Writing Prospectus may be resumed.

SECTION 2.06. Underwritten Offerings.

(a) Demand Registrations. If requested by the underwriters for any Underwritten
Offering requested by any Participating Holder pursuant to a Registration under
Section 2.01, the Company shall enter into an underwriting agreement with such
underwriters for such offering, such agreement to be reasonably satisfactory in
substance and form to the Company, each Participating Holder and the
underwriters, and to contain such representations and warranties by the Company
and such other terms as are generally prevailing in agreements of that type,
including customary indemnities. Each Participating Holder shall cooperate
reasonably with the Company in the negotiation of such underwriting agreement
and shall give consideration to the reasonable suggestions of the Company
regarding the form thereof. Any such Participating Holder shall be required to
make representations or warranties to, and other agreements with, the Company
and the underwriters in connection with such underwriting agreement as are
customarily made by selling stockholders in secondary underwritten public
offerings, including representations, warranties or agreements regarding such
Participating Holder (but not such Participating Holder’s knowledge about the
Company), such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, receipt of all required consents and
approvals with respect to the entry into such underwriting agreement and the
sale of such Registrable Securities and any other representations required to be
made by such Participating Holder under applicable law, rule or regulation, and
the aggregate amount of the liability of such Participating Holder in connection
with such underwriting agreement shall not exceed such Participating Holder’s
net proceeds after underwriting commissions and discounts (but before any taxes
and expenses which may be payable by such Participating Holder) from such
Underwritten Offering.

(b) Shelf Registrations. If requested by the underwriters for any Underwritten
Shelf Take-Down requested by any Holder pursuant to a Registration under
Section 2.02(f), the Company shall enter into an underwriting agreement with
such underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Company, each Participating Holder and
the underwriters, and to contain such representations and warranties by the
Company and such other terms as are generally prevailing in agreements of that
type, including customary indemnities. Each Participating Holder shall cooperate
reasonably with the Company in the negotiation of such underwriting agreement
and shall give consideration to the reasonable suggestions of the Company
regarding the form thereof. Any such Participating Holder shall be required to
make representations or warranties to, and other agreements with, the

 

24



--------------------------------------------------------------------------------

Company and the underwriters in connection with such underwriting agreement as
are customarily made by selling stockholders in secondary underwritten public
offerings, including representations, warranties and agreements regarding such
Participating Holder (but not such Participating Holder’s knowledge about the
Company), such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, receipt of all required consents and
approvals with respect to the entry into such underwriting agreement and the
sale of such Registrable Securities and any other representations required to be
made by such Participating Holder under applicable law, rule or regulation, and
the aggregate amount of the liability of such Participating Holder in connection
with such underwriting agreement shall not exceed such Participating Holder’s
net proceeds after underwriting commissions and discounts (but before any taxes
and expenses which may be payable by such Participating Holder) from such
Underwritten Offering.

(c) Piggyback Registrations. If the Company proposes to Register any of its
securities under the Securities Act as contemplated by Section 2.03 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.03 and subject to the provisions of Section 2.03(b), use its
reasonable best efforts to arrange for such underwriters to include on the same
terms and conditions that apply to the other sellers in such Registration all
the Registrable Securities of the relevant class to be offered and sold by such
Holder among the securities of the Company to be distributed by such
underwriters in such Registration. Any such Participating Holder shall not be
required to make any representations or warranties to, or agreements with, the
Company or the underwriters in connection with such underwriting agreement other
than customary representations, warranties or agreements regarding such
Participating Holder (but not such Participating Holder’s knowledge about the
Company), such Participating Holder’s title to the Registrable Securities, such
Participating Holder’s authority to sell the Registrable Securities, such
Participating Holder’s intended method of distribution, absence of liens with
respect to the Registrable Securities, receipt of all required consents and
approvals with respect to the entry into such underwriting agreement and the
sale of such Registrable Securities or any other representations required to be
made by such Participating Holder under applicable law, rule or regulation, and
the aggregate amount of the liability of such Participating Holder in connection
with such underwriting agreement shall not exceed such Participating Holder’s
net proceeds after underwriting commissions and discounts (but before any taxes
and expenses which may be payable by such Participating Holder) from such
Underwritten Offering.

(d) Participation in Underwritten Registrations. Subject to the provisions of
Sections 2.06(a),(b) and (c) above, no Person may participate in any
Underwritten Offering hereunder unless such Person (i) agrees to sell such
Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled to approve such arrangements and (ii) completes
and executes all questionnaires, custody agreements, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements.

(e) Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 2.01 or Section 2.02, the price, underwriting discount and other
financial terms for the Registrable Securities shall be determined by the
Requesting Holder(s) participating in such Underwritten Offering.

 

25



--------------------------------------------------------------------------------

SECTION 2.07. No Inconsistent Agreements; Additional Rights(a) . The Company is
not currently a party to, and shall not hereafter enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders by this Agreement, including allowing any other holder or prospective
holder of any securities of the Company registration rights in the nature or
substantially in the nature of those set forth in Section 2.01, Section 2.02 or
Section 2.03 that would have priority over the Registrable Securities with
respect to the inclusion of such securities in any Registration (except to the
extent such registration rights are solely related to Registrations of the type
contemplated by Section 2.03(a)(ii) through (vi)) or (b) demand registration
rights in the nature or substantially in the nature of those set forth in
Section 2.01 or Section 2.01 that are exercisable prior to such time as the
Requesting Holders can first exercise their rights under Section 2.01 or
Section 2.02.

SECTION 2.08. Registration Expenses. All expenses incident to the Company’s
performance of or compliance with this Agreement shall be paid by the Company
(including, for the avoidance of doubt, in connection with any Demand
Registration, Shelf Registration or any Shelf Take-Down, including (i) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with the Commission or FINRA, including, if
applicable, the reasonable and documented fees and expenses of any “qualified
independent underwriter,” as such term is defined in FINRA Rule 5121 (or any
successor provision) and the reasonable and documented fees and expenses of its
counsel, (ii) all fees and expenses in connection with compliance with any
securities or “Blue Sky” laws (including fees and disbursements of one firm of
counsel for the underwriters in connection with “Blue Sky” qualifications of the
Registrable Securities together with any fees and disbursements of such counsel
in connection with filings with FINRA pursuant to clause (i), up to an aggregate
maximum of $5,000), (iii) all printing, duplicating, word processing, messenger,
telephone, facsimile and delivery expenses (including expenses of printing
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and of printing Prospectuses and Issuer Free
Writing Prospectuses), (iv) all fees and disbursements of counsel for the
Company and of all independent certified public accountants of the Company
(including the expenses of any special audits incidental to or required by any
Registration or qualification and cold comfort letters required by or incident
to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires, (vi) all fees and expenses incurred in
connection with the listing of Registrable Securities on any securities exchange
or quotation of the Registrable Securities on any inter-dealer quotation system,
(vii) all of the Company’s internal expenses (including all salaries and
expenses of its officers and employees performing legal or accounting duties),
(viii) all expenses incurred by the Company and its directors and officers
related to any preparation of any analyst or investor presentations,
(ix) reasonable and documented fees, out-of-pocket costs and expenses of one
firm of counsel selected by the Holder(s) of a majority of the Registrable
Securities covered by each Registration Statement in an aggregate amount not to
exceed $50,000, (x) fees and disbursements of underwriters customarily paid by
issuers as may be agreed to by the Company in connection with a particular
Underwritten Offering, but excluding any underwriting fees, discounts and
commissions attributable to the sale of Registrable Securities, (xi) transfer
agents’ and registrars’ fees and expenses and the fees and expenses of any other
agent or trustee appointed in connection with

 

26



--------------------------------------------------------------------------------

such offering and (xii) any other fees and disbursements customarily paid by the
issuers of securities. All such fees and expenses are referred to herein as
“Registration Expenses.” The Company shall not be required to pay any
underwriting fees, discounts and commissions, or any transfer taxes or similar
taxes or charges, if any, attributable to the sale of Registrable Securities,
and all such fees, discounts, commissions, taxes and charges related to any
Registrable Securities shall be the sole responsibility of the Holder of such
Registrable Securities.

SECTION 2.09. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, each of the Holders, each of
their respective direct or indirect partners, members or shareholders and each
of such partner’s, member’s or shareholder’s partners members or shareholders
and, with respect to all of the foregoing Persons, each of their respective
Affiliates, employees, directors, officers, trustees or agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Persons and each of their respective Representatives (collectively, the
“Stockholder Parties”) from and against any and all losses, penalties,
judgments, suits, costs, claims, damages, liabilities and expenses, joint or
several (including reasonable and documented attorneys’, accountants’ and
experts fees and expenses and costs and expenses of investigation actually
incurred) (each, a “Loss” and collectively “Losses”) insofar as such Losses
arise out of or are relating to (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment or
supplement thereto or any documents incorporated by reference therein, which
shall include any information that has been deemed to be a part of any
Prospectus under Rule 159 under the Securities Act), any Issuer Free Writing
Prospectus or amendment or supplement thereto and (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made) not misleading, and the Company will
reimburse, as incurred, each such Stockholder Party for any out-of-pocket,
documented legal and any other expenses reasonably incurred in connection with
investigating or defending any such Loss; provided, that the Company shall not
be liable to any Stockholder Party to the extent that any such Loss arises out
of or is relating to an untrue statement or alleged untrue statement or omission
or alleged omission made in any such Registration Statement or other document in
reliance upon and in conformity with written information furnished to the
Company by such indemnified party expressly for use in the preparation thereof
(including without limitation any written information provided for inclusion in
the Registration Statement pursuant to Section 2.05(a)(i) or Section 2.05(b)).
This indemnity shall be in addition to any liability the Company may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any Stockholder Party and
shall survive the transfer of such securities by such Holder. The Company shall
also indemnify the underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) as may be reasonably
requested by any such parties and on customary terms.

 

27



--------------------------------------------------------------------------------

(b) Indemnification by the Participating Holders. Each Participating Holder
agrees (severally and not jointly) to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers and
each Person who controls the Company (within the meaning of the Securities Act
or the Exchange Act), and each other Holder, each of such other Holder’s
respective direct or indirect partners, members or shareholders and each of such
partner’s, member’s or shareholder’s partners members or shareholders and, with
respect to all of the foregoing Persons, each of their respective Affiliates,
employees, directors, officers, trustees or agents and each Person who controls
(within the meaning of the Securities Act or the Exchange Act) such Persons and
each of their respective Representatives from and against (i) any Losses
resulting from any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement under which such Participating
Holder’s Registrable Securities were registered under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment or supplement thereto or any documents incorporated by reference
therein, which shall include any information that has been deemed to be a part
of any Prospectus under Rule 159 under the Securities Act) or any Issuer Free
Writing Prospectus or amendment or supplement thereto, or (ii) any Losses
resulting from any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or Issuer Free Writing
Prospectus, in light of the circumstances under which they were made) not
misleading, in each case with respect to clauses (i) and (ii) to the extent, but
only to the extent, that such untrue statement or omission is contained in
information furnished in writing by such Participating Holder or Stockholder
Party to the Company specifically for inclusion in such Registration
Statement (including, without limitation, any written information provided for
inclusion in the Registration Statement pursuant to Section 2.05(a)(i) or
Section 2.05(b)) and has not been corrected in a subsequent writing prior to or
concurrently with the sale of the Registrable Securities to the Person asserting
the claim, (iii) in the event that the Company notifies such Participating
Holder in writing of the occurrence of an event of the type specified in
Section 2.05(a)(iv), to the extent, and only to the extent, of any Losses
resulting from such Participating Holder’s use of an outdated or defective
Prospectus or Issuer Free Writing Prospectus after the date of such notice and
prior to the date that its disposition of Registrable Securities pursuant to
such Registration Statement may be resumed pursuant to Section 2.05(c) or, if
applicable, such Participating Holder’s failure to use the supplemented or
amended Prospectus or Issuer Free Writing Prospectus delivered to it pursuant to
Section 2.05(a)(iv), but only to the extent that the use of such supplemented or
amended Prospectus or Issuer Free Writing Prospectus would have corrected the
misstatement or omission giving rise to such Loss, and (iv) in the event that
the Company delivers to such Participating Holder a Postponing Officer’s
Certificate or a Suspending Officer’s Certificate, to the extent, and only to
the extent, of any Losses resulting from such Participating Holder’s disposition
of Registrable Securities pursuant to such Registration Statement after the date
of such certificate in contravention of the applicable restrictions under
Sections 2.01(b) or 2.02(e). In no event shall the liability of such
Participating Holder hereunder be greater in amount than the dollar amount of
the net proceeds after underwriting commissions and discounts (but before any
taxes and expenses which may be payable by such Participating Holder) received
by such Participating Holder under the sale of Registrable Securities giving
rise to such indemnification obligation.

 

28



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification under this Section 2.09 shall (i) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification (provided that any failure to so notify the indemnifying party
shall relieve the indemnifying party of its obligations hereunder only to the
extent, if at all, that it is actually and materially prejudiced by reason of
such failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (A) the indemnifying party has agreed in writing to pay such
fees or expenses, (B) the indemnifying party shall have failed to assume the
defense of such claim within a reasonable time after delivery of notice of such
claim from the Person entitled to indemnification hereunder and employ counsel
reasonably satisfactory to such Person, (C) the indemnified party has reasonably
concluded (based upon advice of independent outside counsel) that there may be
legal defenses available to it that are different from or in addition to those
available to the indemnifying party, or (D) in the reasonable judgment of any
such indemnified party (based upon advice of independent outside counsel), an
actual or potential conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If the indemnifying party assumes the defense, the indemnifying
party shall not have the right to settle such action, consent to entry of any
judgment or enter into any settlement, in each case without the prior written
consent (not to be unreasonably withheld) of the indemnified party, unless the
entry of such judgment or settlement (i) includes as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation
and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of such indemnified party, and
provided that any sums payable in connection with such settlement are paid in
full by the indemnifying party. The indemnifying party will not be subject to
any liability for any settlement made without its prior written consent, but
such consent may not be unreasonably withheld. It is understood that the
indemnifying party or parties shall not, except as specifically set forth in
this Section 2.09(c), in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees, disbursements or
other charges of more than one separate firm for all indemnified parties
admitted to practice in such jurisdiction at any one time unless the employment
of more than one counsel has been authorized in writing by the indemnifying
party or parties.

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 2.09 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the Commission by the Company, the relative fault of the indemnifying
party on the one hand and the indemnified party on the other hand shall be
determined by reference to, among other things, whether any untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact

 

29



--------------------------------------------------------------------------------

relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just or equitable if contribution pursuant to this
Section 2.09(d) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 2.09(d). No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 2.09(a) and 2.09(b) shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 2.09(d), in connection with any Registration
Statement filed by the Company, a Participating Holder shall not be required to
contribute any amount in excess of the dollar amount of the net proceeds after
underwriting commissions and discounts (but before any taxes and expenses which
may be payable by such Participating Holder) received by such Participating
Holder under the sale of Registrable Securities giving rise to such contribution
obligation less any amount paid by such Participating Holders pursuant to
Section 2.09(b). Each Participating Holder’s obligation to contribute pursuant
to this Section 2.09 is several in the proportion that the proceeds of the
offering received by such Participating Holder bears to the total proceeds of
the offering received by all such Participating Holders and not joint. If
indemnification is available under this Section 2.09, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in
Sections 2.09(a) and 2.09(b) hereof without regard to the provisions of this
Section 2.09(d).

(e) No Exclusivity. The remedies provided for in this Section 2.09 are not
exclusive and shall not limit any rights or remedies which may be available to
any indemnified party at law or in equity or pursuant to any other agreement.

(f) Survival. The indemnities provided in this Section 2.09 shall survive the
transfer of any Registrable Securities by such Holder.

(g) Other Indemnification. Indemnification similar to that specified herein
(with appropriate modifications) shall be given by the Company and each
Participating Holder with respect to any required registration or other
qualification of securities under any law other than the Securities Act or the
Exchange Act.

SECTION 2.10. Registration Defaults.

If any of the following events shall occur (each, a “Registration Default”),
then the Company shall pay Liquidated Damages to the Holders as follows:

(a) if a Registration Statement is not filed with the Commission on or prior to
the Required Filing Date;

(b) if a Registration Statement is filed but not declared effective by the
Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 90th day after the date of initial
filing of the Registration Statement (or the 30th day if the Commission does not
review the Registration Statement); or

 

30



--------------------------------------------------------------------------------

(c) if a Registration Statement has been declared or become effective but ceases
to be effective or usable for the offer and sale of the Registrable Securities
(without being succeeded immediately by an effective replacement registration
statement), or the Registration Statement or Prospectus contained therein ceases
to be usable in connection with the resales of Registrable Securities for a
period of time which exceeds ninety (90) days in the aggregate in any
consecutive 12-month period because of either a Shelf Suspension or a Demand
Suspension or otherwise; provided that, no such Liquidated Damages shall accrue
under this Section 2.10(c) if the Registration Statement ceases to be effective
or usable for the offer, sale and resale of Registrable Securities solely as a
result of requirement to file a post-effective amendment or supplement to the
Prospectus to make changes to the information regarding selling securityholders
or the plan of distribution provided for therein or as a result of the inability
of the Participating Holders to sell the Registrable Securities covered thereby
due to market conditions; provided further, however, that (i) upon the filing of
the Registration Statement (in the case of paragraph (a) above), (ii) upon the
effectiveness of the Registration Statement (in the case of paragraph (b)
above), or (iii) upon such time as the Shelf Registration Statement which had
ceased to remain effective or usable for resales again becomes effective and
usable for resales (in the case of this paragraph (c)), the Liquidated Damages
shall cease to accrue.

Commencing on the date any such Registration Default occurs, only if at such
time a Holder is a Participating Holder with respect to the applicable
Registration Statement, on the first day of the occurrence of the Registration
Default, and on each monthly anniversary of each such date (if the applicable
Registration Default shall not have been cured by such date) until the
applicable Registration Default is cured or a particular Purchaser no longer
holds any Registrable Securities, the Company shall pay to each Participating
Holder Liquidated Damages, equal to one half of one percent (0.50%) of the
Allocated Purchase Price (as defined in the Securities Purchase Agreement) paid
by such Holder pursuant to the Securities Purchase Agreement for any Registrable
Securities held by such Holder on the date of the Registration Default and each
such monthly anniversary thereof. Such payments shall constitute the Holders’
exclusive monetary remedy for such events, but shall not affect the right of the
Holders to seek injunctive relief. The parties agree that notwithstanding
anything to the contrary herein, no Liquidated Damages shall be payable with
respect to any period after the date the Company is no longer required to
maintain the effectiveness of the applicable Registration Statement as set forth
in Section 2.01 and Section 2.02, and in no event shall (1) the aggregate amount
of Liquidated Damages payable exceed, in the aggregate, 5.0% of the Allocated
Purchase Price paid by such Holder (or if the Holder is a successor to the
purchaser of such securities, paid by such person) pursuant to the Securities
Purchase Agreement nor (2) shall the Company be liable in any calendar month for
Liquidated Damages under this Agreement in excess of one half of one percent
(0.50%) of Total Purchase Price (as defined in the Securities Purchase
Agreement) paid by all purchasers pursuant to the Securities Purchase Agreement,
regardless of whether more than one Registration Default has occurred and is
continuing. If the Company fails to pay any Liquidated Damages pursuant to this
Section 2.10 in full within five (5) Business Days after the date payable, the
Company will pay interest thereon at a rate of 1.0% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of a Registration Default, except in the
case of the first occurrence of the Registration Default.

 

31



--------------------------------------------------------------------------------

SECTION 2.11. Rule 144. The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder (or, if the Company
is not required to file such reports, it will, upon the reasonable request of
any Holder, make publicly available such necessary information for so long as
necessary to permit sales pursuant to Rule 144), all to the extent required from
time to time to enable the Holders to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144, as such rule may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the Commission. Upon
the reasonable request of a Holder, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specifics thereof.

SECTION 2.12. Limitation on Registrations and Underwritten Offerings.
Notwithstanding the rights and obligations set forth in Section 2.01 and
Section 2.02, in no event shall the Company be obligated to take any action to
effect a Demand Registration or an Underwritten Shelf Take-Down within one
hundred twenty (120) days after the consummation of a previous Demand
Registration or Underwritten Shelf Take-Down, respectively.

ARTICLE III

MISCELLANEOUS

SECTION 3.01. Term. This Agreement shall terminate with respect to any Holder
when it first ceases to hold any Registrable Securities; provided that Sections
2.08 and 2.09 shall survive termination of this Agreement.

SECTION 3.02. Injunctive Relief. It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law. Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

SECTION 3.03. Notices. All notices and demands provided for hereunder shall be
in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, electronic mail, air courier guaranteeing overnight
delivery or personal delivery to the address set out below or on Schedule I (or
such other address as such Holder may specify by notice to the Company in
accordance with this Section 3.03) and the Company at the following addresses:

 

32



--------------------------------------------------------------------------------

To the Company:

Matthew S. Heiter

Senior Vice President and General Counsel

NN, Inc.

6210 Ardrey Kell Road

Charlotte, North Carolina 28277

Email: matt.heiter@nninc.com

with a copy (which shall not constitute notice) to:

Eric M. Swedenburg

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Email: eswedenburg@stblaw.com

and

Daniel N. Webb

Simpson Thacher & Bartlett LLP

2475 Hanover Street

Palo Alto, CA 94304

Email: dwebb@stblaw.com

or to such other address as the Company or the Holders may designate in writing.
All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; upon actual receipt if sent by
certified or registered mail, return receipt requested, or regular mail, if
mailed; upon actual receipt of the facsimile, if sent via facsimile; when sent,
if sent by electronic mail prior to 5:00 pm New York time on a Business Day, or
on the next succeeding Business Day, if not; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

SECTION 3.04. Recapitalization. The provisions of this Agreement shall apply to
the full extent set forth herein with respect to any and all equity securities
(if any) of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which, in each case, may be
issued in respect of, in conversion of, in exchange for or in substitution of,
the Registrable Securities (a “Share Transaction”) and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof. In the event of
a Share Transaction, the Company shall cause any successor or assign (whether by
merger, consolidation, sale of assets or otherwise) to assume this Agreement or
enter into a new registration rights agreement with the Holders on terms
substantially the same as this Agreement as a condition of any such transaction.

 

33



--------------------------------------------------------------------------------

SECTION 3.05. Amendment. The terms and provisions of this Agreement may only be
amended, modified or waived at any time and from time to time by a writing
executed by the Company and the Holders of a majority of the Registrable
Securities then outstanding; provided, that if any such amendment, modification
or waiver shall adversely affect the rights of any Holder, the consent of all
such affected Holders shall be required.

SECTION 3.06. Successors, Assigns and Transferees. The rights and obligations of
each party hereto may not be assigned, in whole or in part, without the written
consent of the Company; provided, however, that notwithstanding the foregoing,
the rights and obligations set forth herein may be assigned, in whole or in
part, by any Holder (i) to any of its Affiliates or (ii) to any Person that is
not an Affiliate in connection with the sale to such Person of Registrable
Securities with a liquidation preference or market value in excess of
$15 million, and any such transferee shall, with the consent of the transferring
Holder, be treated as a “Holder” for all purposes of this Agreement; provided,
further, that such transferee shall only be admitted as a party hereunder upon
its, his or her execution and delivery of a joinder agreement in substantially
the form attached as Exhibit A hereto, agreeing to be bound by the terms and
conditions of this Agreement as if such Person were a party hereto (together
with any other documents the Holders determine are necessary to make such Person
a party hereto), whereupon such Person will be treated as a Holder for all
purposes of this Agreement, with the same rights, benefits and obligations
hereunder as the transferring Holder with respect to the transferred Registrable
Securities (except that if the transferee was a Holder prior to such transfer,
such transferee shall have the same rights, benefits and obligations with
respect to such transferred Registrable Securities as were applicable to
Registrable Securities held by such transferee prior to such transfer).

SECTION 3.07. Binding Effect. This Agreement shall be binding upon the Company,
each of the Purchasers and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

SECTION 3.08. No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon any Person not a
party hereto (other than those Persons entitled to indemnity or contribution
under Section 2.09, each of whom shall be a third party beneficiary thereof) any
right, remedy or claim under or by virtue of this Agreement.

SECTION 3.09. Governing Law; Submission to Jurisdiction.

This Agreement, and all claims or causes of action (whether in contract or tort)
that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or
cause of action based upon, arising out of or related to any representation or
warranty made in or in connection with this Agreement), will be construed in
accordance with and governed by the Laws of the State of New York without regard
to principles of conflicts of laws that would result in the application of the
law of any other jurisdiction. Any action against any party relating to the
foregoing shall be brought in any federal or state court of competent
jurisdiction located within the State of New York, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of New York over any such action. The parties
hereby irrevocably

 

34



--------------------------------------------------------------------------------

waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

SECTION 3.10. Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 3.11. Immunity Waiver. The Company hereby irrevocably waives, to the
fullest extent permitted by law, any immunity to jurisdiction to which it may
otherwise be entitled (including, without limitation, immunity to pre-judgment
attachment, post-judgment attachment and execution) in any legal suit, action or
proceeding against it arising out of or based on this Agreement.

SECTION 3.12. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and understanding of the parties hereto in
respect of the subject matter herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth in this Agreement, with
respect to the rights granted by the Company or any of its Affiliates or the
Holders or any of their respective Affiliates. This Agreement and the other
agreements and documents referred to herein supersede all prior agreements and
understandings among the parties with respect to such subject matter.

SECTION 3.13. Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

SECTION 3.14. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement.

 

35



--------------------------------------------------------------------------------

SECTION 3.15. Headings. The heading references herein and in the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.

[Remainder of Page Intentionally Blank]

 

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

NN, INC. By:  

/s/ Matthew S. Heiter

Name: Matthew S. Heiter

Title:  Senior Vice President, General Counsel and Secretary

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDERS: CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP By:  

/s/ Eric Soderlund

Name: Eric Soderlund Title:    Authorized Signatory CORRE OPPORTUNITIES II
MASTER FUND, LP By:  

/s/ Eric Soderlund

Name: Eric Soderlund Title:    Authorized Signatory CORRE HORIZON FUND, LP By:  

/s/ Eric Soderlund

Name: Eric Soderlund Title:    Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HOLDERS: LEGION PARTNERS, L.P. I By:  

Legion Partners Asset Management, LLC

Investment Advisor

By:  

/s/ Christopher S. Kiper

Name: Christopher S. Kiper Title:   Managing Director LEGION PARTNERS, L.P. II
By:  

Legion Partners Asset Management, LLC

Investment Advisor

By:  

/s/ Christopher S. Kiper

Name: Christopher S. Kiper Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

HOLDERS:

 

1.

Corre Partners Management, L.L.C.

 

  a.

Corre Opportunities Qualified Master Fund, LP

 

  b.

Corre Opportunities II Master Fund, LP

 

  c.

Corre Horizon Fund, LP

 

2.

Legion Partners Asset Management, LLC

 

  a.

Legion Partners, L.P. I

 

  b.

Legion Partners, L.P. II



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER

THIS JOINDER (this “Joinder”) to the Registration Rights Agreement dated as of
December 11, 2019, by and among NN, Inc., a Delaware corporation (the
“Company”), and the Persons set forth on Schedule I thereto (the “Registration
Rights Agreement”), is made and entered into as of [                ], by and
between the Company and [                    ] (the “Assuming Holder”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Registration Rights Agreement.

WHEREAS, the Assuming Holder has acquired certain Registrable Securities from
[            ].

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties to this Joinder hereby agree as follows:

Agreement to be Bound. The Assuming Holder hereby agrees that upon execution of
this Joinder, it shall become a party to the Registration Rights Agreement and
shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Registration Rights Agreement as though an original party
thereto and shall be deemed a Holder for all purposes thereof.

Successors and Assigns. Except as otherwise provided herein, this Joinder shall
bind and inure to the benefit of and be enforceable by the Company and its
successors, heirs and assigns and the Assigning Holder and its successors, heirs
and assigns.

Notices. For purposes of Section 3.03 (Notices) of the Registration Rights
Agreement, all notices, requests and demands to the Assigning Holder shall be
directed to:

[Name]

[Address]

Governing Law. The provisions of Section 3.09 (Governing Law; Submission to
Jurisdiction), Section 3.10 (Waiver of Jury Trial) and Section 3.14
(Counterparts) of the Registration Rights Agreement are incorporated herein by
reference as if set forth in full herein and shall apply to the terms and
provisions of this Joinder and the parties hereto mutatis mutandis.

Descriptive Headings. The descriptive headings of this Joinder are inserted for
convenience only and do not constitute a part of this Joinder.

*   *   *   *   *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder to the
Registration Rights Agreement as of the date first written above.

 

[                                                 ] By:  

             

  Name:   Title: [HOLDER] By:  

                     

  Name:   Title: